AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of | 2 |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
we Vv. (For Offenses Committed On or After November 1, 1987)

Jose Diego Gonzalez-Lopez Case Number: 3:19-mj-22836

 

Benjamin P Léchman £
Defendant's Aitorney

 
  

 

REGISTRATION NO, 86520298

THE DEFENDANT:
XI pleaded guilty to count(s) lof {Complaint

 

  

 

 

SRAM US DisTRICT COURT

 

 

 

 

 

C1 was found guilty to count(s) ad owe DEPUTY
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

- Title & Section Nature of Offense ~ Count Number(s) —
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L| The defendant has been found not guilty on count(s) |
1 Count(s) ' dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the ‘custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

Xmen SERVED ou days

XX! Assessment: $10 WAIVED [& Fine: WAIVED

J Court recommends USMS; Ick. or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

L) Court recommends defendant be deported/removed with relative, charged in case

 

. IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, July 17, 2019
Date of 7 nposition of Sentence

 

mail ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | 3:19-mj-22836

 

 
